DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/19/2021 has been considered and entered into the record.  Claims 1–12 and 14–20 remain pending, while claims 14–20 are withdrawn from consideration.  Claims 1–12 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claims 2–12 depend, has been amended to now require “the thermal insulation filling material has a thermal resistance retention rate of at least about 98%.”  It is unclear to the Examiner as what a “thermal resistance retention rate” is or how a “thermal resistance rate of at least about 98%” is attained.  Accordingly, the claim is indefinite because its scope cannot be determined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (WO 2016/154252 A1) in view of Fitzgerald (US 6,451,717 B1).
Zhao discloses a thermal insulation filling material comprising mixing loose polyester fiber and spherical polyester fiber assemblies at weight ratios ranging from about 40:60 to about 60:40.  Zhao abstract, claims, summary.  Each of the loose polyester fiber and spherical polyester fiber assemblies may be made water repellent through being siliconized; lengths ranging from about 38 mm to 51 mm; and a fineness ranging from about 2 denier to about 7 denier.  See id. claims.  
The spherical fiber assemblies have a size ranging from about 2 mm to about 15 mm.  Id.  The fibers constituting the spherical fiber assembly has a three-dimensional crimp hollow structure.  Id.
Zhao fails to teach a water-repellent layer comprising organofluorine, organofluorine, organosilicone, fluorosilic, or hydrocarbon agents formed on a surface of silicone polyester fibers.
Fitzgerald teaches an aqueous dispersion used to coat the surface of polyester fiber fabrics to impart oil and water repellency.  Fitzgerald abstract, 3:1–32.  The dispersion comprises an organofluorine and hydrocarbon polymer that imparts oil and water repellency properties to polyester textiles.  Id.
It would have been obvious to one of ordinary skill in the art to have applied the aqueous dispersion of Fitzgerald to the surface of the mixed loose polyester fiber and spherical polyester fiber assembly of Zhao to impart water repellency.
Claim 1 now requires that “the thermal insulation filling material has a thermal resistance retention rate of at least about 98%.”  Applicant notes that “by mixing bulk fibres and spherical fibre assemblies, the wash durability thereof can be improved, on this basis, the wash durability of the thermal insulation filling material can be further improved if the bulk fibres and spherical fibre assemblies are subjected to water repellency treatment.”  ¶ 157 of published application (US 2018/0371654 A1).  And that, “wash durability indicates the capability of fibres keeping properties unchanged (no agglomeration or intertwist) in the process of water washing.  However, in the present invention, it is creatively found that by applying a water-repellent agent to mixed bulk fibres and spherical fibre assemblies, unexpectedly the wash durability thereof is improved, which is non-obvious.”  Id. ¶ 158.  As shown above, the prior art renders obvious the application of a specific water-repellent agent to mixed bulk fibres and spherical fibre assemblies of silicon polyester fibers.  Accordingly, it is reasonable to presume that the claimed thermal resistance rate of at least about 98%.  This presumption is based upon the use of the same materials and processes as Applicant.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus (US 2016/0355958 A1) in view of Fitzgerald (US 6,451,717 B1).
Grynaeus teaches a nonwoven fabric comprising filler materials including spherical polyester fiber balls and additional polyester fibers.  Grynaeus abstract, ¶ 46.  Id. ¶ 33, Examples.  The fiber balls preferably contain fibers with lengths ranging from 20–200 mm and titer of 0.5–7 dtex.  Id. ¶ 31.  The additional fibers may comprise 20–70 weight percent of the fabric, wherein the fibers have lengths ranging from 5–100 mm, and titer of 0.5–20 dtex.  Id. ¶ 46.
Grynaeus fails to teach a water-repellent layer comprising organofluorine, organofluorine, organosilicone, fluorosilic, or hydrocarbon agents formed on a surface of silicone polyester fibers.
Fitzgerald teaches an aqueous dispersion used to coat the surface of polyester fiber fabrics to impart oil and water repellency.  Fitzgerald abstract, 3:1–32.  The dispersion comprises an organofluorine and hydrocarbon polymer that imparts oil and water repellency properties to polyester textiles.  Id. at 3:1–4:63.
It would have been obvious to one of ordinary skill in the art to have applied the aqueous dispersion of Fitzgerald to the surface of the nonwoven fabric of Grynaeus to impart water repellency.
As shown above, the prior art renders obvious the application of a water-repellent agent to mixed bulk fibres and spherical fibre assemblies of silicon polyester fibers.  Accordingly, it is reasonable to presume that the claimed thermal resistance rate of about 98% is obvious in light of the prior art.  This presumption is based upon the use of the same materials and processes as Applicant.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus and Fitzgerald as applied to claim 1 above, and further in view of Marcus (US 4,794,038).  Grynaeus and Fitzgerald fail to teach an appropriate fiber ball diameter.
Marcus teaches the formation of polyester fiberfill having a spiral crimp that is randomly-arranged and entangled in the form of fiber balls.  Marcus abstract.  The fiber balls have an average diameter of about 2 mm to about 15 mm, consisting essentially of crimped polyester fiberfill having a cut length of about 10 to about 100 mm.  Id. at 1:57–69.
It would have been obvious to the ordinarily skilled artisan to have looked Marcus for guidance as to appropriate fiber ball diameters in practicing the invention of Grynaeus.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus and Fitzgerald as applied to claim 1 above, and further in view of Marcus (US 4,794,038).  Grynaeus and Fitzgerald fail to teach that the spherical fibre assembly has a three-dimensional crimp hollow structure.
Jayaraman teaches the formation of insulative material comprising natural fibers and short cut synthetic fibers or fiber balls.  Jayaraman abstract.  The natural fibers and short cut synthetic fibers or fiber balls are individually treated with a water repellent, such as silicone, to impart water repellency to the fibers, and later aerodynamically blended together.  Id. abstract, ¶ 11.  The water repellent fibers constitute a part or most of the blowable insulation material, thus enhancing the durability of the structure as well as water repellency, which may be advantageous during washing or laundering.  Id. Id. ¶¶ 22–24.
It would have been obvious to have used three-dimensional crimp hollow structure fibers to make the fiber balls of Grynaeus in order to successfully practice the invention of Grynaeus.  



Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Zhao, Grynaeus, nor Fitzgerald disclose, suggest, or teach the addition of water-repellent agents such as organofluorine, organosilicone, fluosilicic, or hydrocarbon into the bulk fiber and spherical fiber assembly as required by amended claim 1.  As shown above, Fitzgerald teaches an aqueous dispersion comprising organofluorine and hydrocarbon polymer to coat the surface of polyester fiber fabrics to impart oil and water repellency.  Fitzgerald abstract, 3:1–4:63.
Applicant further contends that the references only generally describe how emulsions or agents are coated on the surface of webs or fabrics that are produced by fiber blends, rather than the claimed final assembly.  Applicant’s argument is unpersuasive because it attacks the references individually, rather than addressing the proposed combination of prior art.  Zhao and Grynaeus each the claimed final assembly comprising a mixture of bulk and spherical silicone polyester fibers.  Zhao abstract, claims, summary; Grynaeus abstract, ¶ 46.  Fitzgerald teaches an aqueous dispersion comprising organofluorine and hydrocarbon polymer to coat the surface of polyester fiber fabrics, such as those of Zhao and Grynaeus, to impart oil and water repellency.  Fitzgerald abstract, 3:1–4:63.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have applied the aqueous dispersion of Fitzgerald to the polyester fiber fabrics of Zhao and Grynaeus.  
Applicant next argues that one of ordinary skill in the art would not have known that adding a specific water-repellent agent as the fibers are blended together would produce a high thermal resistance.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); MPEP 2112 II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786